Citation Nr: 1525604	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  14-00 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee disability, including as secondary to a service-connected right knee disability.

2.  Entitlement to service connection for a lumbar spine disability, including as secondary to a service-connected right knee disability and a nonservice connected left knee disability. 

3.  Entitlement to automobile or other conveyance and adaptive equipment or adaptive equipment only.


REPRESENTATION

Veteran represented by:	B. Dinkla, Agent




ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to October 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The issues of entitlement to being paid as a Veteran with a dependent, an application to reopen a claim of service connection for a right foot disability, entitlement to an increased rating for a right knee disability, and entitlement to service connection for a psychiatric disorder, to include depression and posttraumatic stress disorder being referred have been raised by the record in an April 2015 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the claims can be reached.  

A medical opinion was obtained with regard to the left knee disability in December 2013.  At that time, the examiner reviewed a May 2010 VA examination performed for a right knee disability, noted the findings at the examination, and rendered an opinion that the Veteran did not exhibit any knee issues that would have shown a weight transfer to the left knee based on an unstable right knee.  However, as noted by the Veteran's representative in a December 2013 statement, the May 2010 VA examination report documents that the Veteran ambulated with an antalgic gait.  While the VA examiner's opinion was generally well-supported, it remains unclear why the examiner found that the Veteran did not exhibit any knee issues that would have shown a weight transfer to the left knee, but still used assistive devices and reportedly had an antalgic gait.  Consequently, clarification should be sought. 

With regard to the claim for a lumbar spine disability, a medical opinion was obtained in May 2010.  At that time, the examiner found that it was less likely than not that the lumbar spine disability was caused by or as a result of the Veteran's right knee or active military service.  However, the examiner failed to consider whether the lumbar spine was aggravated by the right knee.  Moreover, the claim for a left knee disability is being remanded and as such the lumbar spine claim is "inextricably intertwined" with the resolution of the service connection claim for a left knee disability.  Therefore, the AOJ must reconsider the claim for a left knee disability prior to adjudication of the Veteran's lumbar spine claim by the Board. See Harris v. Derwinski, 1 Vet. App. 180 (1991). 

Additionally, in a notice of disagreement that was received in April 2015, the Veteran specifically disagreed with the March 2015 rating decision denying entitlement to automobile or other conveyance and adaptive equipment or for adaptive equipment only.  As such, a remand is warranted for a statement of the case to be issued.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case on the claims of entitlement to automobile or other conveyance and adaptive equipment or adaptive equipment only.  The Veteran and his representative should be informed of the time period to perfect his appeal of these issues to the Board.  These issues will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.

2.  Schedule the Veteran for an appropriate VA examination in connection with the claimed left knee disability. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's left knee disability was either caused or aggravated (meaning made permanently worse) by the Veteran's service connected right knee disability.  The examiner should consider the relevance, if any, that the Veteran has been noted to ambulate with an antalgic gait and required the use of assistive devices for his service connected right knee disability.  

The examiner should also comment as to whether the Veteran's lumbar spine disability (diagnosed as degenerative joint disease of the lumbosacral spine) was caused or aggravated (meaning made permanently worse) by a right and/or left knee disability.  A complete rationale for any opinion expressed should be included. 

In so doing, the examiner should review and address the concerns about the previous VA opinion in December 2013, which were raised by the Veteran's representative in a December 2013 statement.

3.  Then readjudicate the appeal.  If the claims remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




